Citation Nr: 1311520	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-41 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for bilateral hearing loss, and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2012.  The transcript has been associated with the Veteran's claims file.  Additionally, the Veteran and his representative were provided with a copy of the transcript in February 2013.

A review of the Virtual VA paperless claims processing system does not contain any relevant documents that are not contained in the paper claims file.

The reopened issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a September 2008 decision, the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.  Thus, the decision is final. 

2.  Evidence received since the final September 2008 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The September 2008 Board decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2008) [(2012)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that he suffers from bilateral hearing loss as a result of in-service noise exposure, specifically resulting from gunfire, weapons, bombs and mortars.  See, e.g., June 2012 Hearing Transcript.  Therefore, he claims that service connection for such disorder is warranted.

The Veteran's claim of entitlement to service connection was previously denied in a September 2008 Board decision.  At such time, the Board considered the Veteran's service treatment records, post-service private treatment records, and VA examination reports.  The Board found that the Veteran was exposed to loud noise in service.  Additionally, it was noted that his service treatment records appeared to indicate that he had some degree of hearing loss prior to entering service, but the remainder of his service records were negative for any complaints, treatment, or diagnoses of bilateral hearing loss.  Moreover, post-service records failed to reveal a current bilateral hearing loss disability as defined by VA regulations.  As there was no evidence of a current disability, the Board denied service connection for bilateral hearing loss.

In this regard, For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

With audiological examinations, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  On a whispered voice test, which generally was previously found in some service medical examination reports, a finding of 15/15 is considered normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).

In September 2008, the Board provided the Veteran with notice of the decision, along with his appellate rights.  A notice of appeal was not filed and the decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008) [(2012)]. 

The evidence received since the September 2008 Board decision includes an April 2009 private audiological examination that shows that the Veteran has a bilateral hearing loss disability per VA standards.  38 C.F.R. § 3.385.  Such is new in that it was not of record at the time of the September 2008 Board decision and is material as it reflects a current diagnosis of bilateral hearing loss as defined by VA, which was the basis for the prior final denial.  Applying the precedent of Shade, the Board finds that this evidence triggers VA's duty to obtain a VA examination and medical opinion addressing whether the Veteran's claimed hearing loss disability is related to service, to include his acknowledged in-service noise exposure.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for bilateral hearing loss so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, a medical opinion discussing the etiology of any diagnosed hearing loss disability, including whether such disability pre-existed service and was aggravated therein, is required to evaluate the Veteran's service connection claim.  

Specifically, it is unclear whether the Veteran had bilateral hearing loss prior to his entry to service.  In this regard, his February 1966 pre-induction examination shows audiometric readings of 15, 15, 15 and 15 decibels in both the right and left ears at 500, 1000, 2000, and 4000 Hertz, with no readings recorded at 3000 Hertz.  The examiner also noted "MAICO," "H-1" and "automatic audio out for repairs" on the report. 

Service department audiometric readings prior to October 31, 1967, are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385.  Here, however, it is unclear what type of units the above audiometric scores were reported in, given the examiner's notations.  Accordingly, the Board is unable to ascertain whether the Veteran's hearing at induction was within normal limits such that the presumption of soundness would attach.

Therefore, an opinion regarding whether bilateral hearing loss was noted on entry to service is needed.  Moreover, in light of the Veteran's current diagnosis of bilateral hearing loss in April 2009, the Board finds that an opinion regarding whether such current disability is related to his acknowledged in-service exposure is necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(A)  Identify whether the Veteran has a current bilateral hearing loss disability.  If such is not found, the examiner should reconcile his/her findings with the April 2009 private audiogram. 

(B)  The examiner should indicate whether the Veteran's February 1966 pre-induction examination showed bilateral hearing loss.  In this regard, s/he should discuss the audiometric readings of 15, 15, 15 and 15 decibels in both the right and left ears at 500, 1000, 2000, and 4000 Hertz, with no readings recorded at 3000 Hertz, as well as the notations of  "MAICO," "H-1" and "automatic audio out for repairs" and indicate what testing method was used, i.e., ASA or ISO.  

(C)  If bilateral hearing loss was noted on the Veteran's service entrance examination, the examiner is asked to opine as to whether the disorder increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(D)   If hearing loss was not noted on entrance, the examiner is asked to opine as to whether there is clear and unmistakable evidence that bilateral hearing loss pre-existed service.  

(i)  If there is clear and unmistakable evidence that bilateral hearing loss pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing hearing loss did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's bilateral hearing loss, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current bilateral hearing loss pre-existed service, then the examiner is asked whether it is at least as likely as not that the hearing loss is directly related to service, including the Veteran's in-service noise exposure.

Rationale for all requested opinions shall be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


